Case 20-12890-mkn Doc54_ Entered 07/29/20 14:43:15 Page 1of2

E FILED ON 07/29/2020

THOMAS E. CROWE, ESQ.

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION
tcrowe@thomascrowelaw.com

2830 S. Jones Blvd. #3

Las Vegas, Nevada 89146

(702) 794-0373

Attorney for Debtors-in-possession
Nevada State Bar no. 3048

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
In re: CASE No, 20-12890-mkn
PLAYERS NETWORK Chapter 11

Debtor.

Date: September 3, 2020
Time: 9:30 a.m.

 

 

NOTICE OF HEARING RE: SUBCHAPTER V TRUSTEES FIRST
AND FINAL FEE APPLICATION

THE COURT, the Debtors, the Office of the United States Trustee, and all creditors and
parties in interest are hereby notified of a hearing on an application for compensation and
reimbursement of expenses of the Debtors’ attorney:

Applicant: THOMAS E, CROWE PROFESSIONAL LAW CORPORATION
Judge: Mike K. Nakagawa
Place: Foley Federal Building
Bankruptcy Courtroom No, 2
300 Las Vegas Boulevard South
Las Vegas, NV 89101
Compensation/expenses sought: $3,675.00

Any opposition must be filed pursuant to Local Rule 9014(d)(1).
NOTICE IS FURTHER GIVEN that if you do not want the court to grant the relief sought in the

Motion, or if you want the court to consider your views on the Motion, then you must file an
opposition with the court, and serve a copy on the person making the Application no later than 14

 
Case 20-12890-mkn Doc 54 _ Entered 07/29/20 14:43:15 Page 2 of 2

days preceding the hearing date for the motion, unless an exception applies (see Local rule
9014(d)(3)). The opposition must state your position, set forth all relevant facts and legal authority,
and be supported by affidavits or declarations that conform to Local Rule 9014(c).

 

 

If you object to the relief requested, you must file a WRITTEN response to this pleading with the
court. You must also serve your written response on the person who sent you this notice.

If you do not file a written response with the court, or if you do not serve your written response on
the person who sent you this notice, then:

e The court may refuse to allow you to speak at the scheduled hearing; and

¢ The court may rile against you without formally calling the matter at the hearing.

 

 

NOTICE is further given that the hearing on said Application will be held before a United States
Bankruptcy Judge, in the Foley Federal Building, 300 Las Vegas Blvd. South, Bankruptcy
Courtroom No. 2, Las Vegas, Nevada 89101 on September 3, 2020, at the 9:30 a.m..

DATED: July 29, 2020

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION
By_/s/ THOMAS E. CROWE
THOMAS E. CROWE, ESQ.
2830 8. Jones Blvd. #3
Las Vegas, Nevada 89146
Attomey for Debtor

 

 

 
